UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 3, 2015 PERSEON CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-32526 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 3, 2015, Michael Nobel, Ph.D. resigned from the board of directors of the Perseon Corporation (the “Company”) effective immediately. The Company recently decided to implement a retirement policy for directors who are 75 years or older and Dr. Nobel recently turned 75 years old. As such, Dr. Nobel voluntarily resigned from the board of directors in accordance with this policy. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERSEON CORPORATION Date: May 6, 2015 By: /s/ William S. Barth William S. Barth Chief Financial Officer
